Citation Nr: 0103294	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-18 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for 
pseudoxanthoma elasticum with blindness.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The RO determined that new 
and material evidence sufficient to reopen the claim for 
entitlement to service connection for pseudoxanthoma 
elasticum with blindness had not been received.


FINDINGS OF FACT

1.  In an October 18, 1996 rating decision the RO determined 
that the veteran's claim of entitlement to service connection 
for pseudoxanthoma elasticum with blindness was not well-
grounded.  The veteran was notified on October 21, 1996 and 
did not file an appeal.  

2.  The evidence added to the record since the October 21, 
1996 denial, to include two private physicians opinions; VA 
outpatient treatment records, dated April 1996 to April 1998; 
photos of the veteran; and a May 1998 VA examination report; 
bear directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by themselves or with evidence previously assembled is so 
significant they must be considered in order to decide fairly 
the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the October 21, 1996 denial is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for pseudoxanthoma 
elasticum with blindness have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO determined that the veteran's claim of 
entitlement to service connection for pseudoxanthoma 
elasticum with blindness, coronary disease, femoral disorder 
and postoperative right thyroid was not well-grounded in an 
October 18, 1996 rating decision.  The veteran was notified 
on October 21, 1996 and did not appeal that decision.  In 
October 1997 the veteran requested to reopen his claim for 
pseudoxanthoma elasticum with blindness.  In a June 1998 
rating decision the RO determined that new and material 
evidence sufficient to reopen the claim for entitlement to 
service connection for pseudoxanthoma elasticum with 
blindness had not been received.

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(a)(1)).  However, nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board has reviewed the evidence received into the record 
since the October 21, 1996 denial notice and finds that new 
and material evidence has been received to reopen the claim 
for service connection for pseudoxanthoma elasticum with 
blindness.  

In the veteran's case, the evidence received into the record 
since the October 21, denial notice includes two private 
physicians opinions; VA outpatient treatment records, dated 
April 1996 to April 1998; photos of the veteran while in 
service; and a May 1998 VA examination report.  The two 
private physicians opine that pseudoxanthoma elasticum is a 
hereditary disorder and was presumably present, but 
undiagnosed, during the veteran's tour of duty in Vietnam.  
In addition, the two private physicians stated that 
gastrointestinal hemorrhage is a feature of pseudoxanthoma 
elasticum and that gastric X-ray findings were usually 
negative and showed no signs of ulcer or tumor of any kind.  
This evidence bears directly and substantially upon the 
specific matter under consideration, and was not considered 
by the RO when it made its rating decision dated October 18, 
1996.  Moreover, it is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
This evidence therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the claim is thus reopened.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for pseudoxanthoma 
elasticum with blindness is reopened and to this extent only, 
granted.


REMAND

The Board notes that the RO requested a medical opinion along 
with the compensation and pension examination report.  
However, there does not appear to be a medical opinion in the 
May 1998 examination report.  In addition, the examiner did 
not specify that the claims folder had been reviewed prior to 
the examination.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  A remand is necessary in order to determine 
whether the veteran's pseudoxanthoma elasticum with blindness 
is related to his period of service. 

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be made 
available to a VA ophthalmologist for 
review so that the veteran's entire 
medical history can be taken into 
consideration, and the ophthalmologist is 
asked to specify that the claims folder 
has been reviewed.  An examination should 
be scheduled if necessary for this 
physician to render an opinion.  

The ophthalmologist should render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
pseudoxanthoma elasticum with blindness 
is related to his period of service.  The 
scientific basis for the opinion 
expressed must be provided.  All 
indicated special studies deemed 
necessary must be accomplished.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

